BOYLE, Chief District Judge,
concurring in part and concurring in the result:
While I concur in the result reached and the basic reasoning of the majority opinion, I write separately in order to note a portion of the opinion with which I disagree.
As discussed in the majority opinion, the unfortunate outcome in this case is mandated by the doctrine of sovereign immunity. Under such doctrine, the Federal Government is immune from suits for damages, except to the extent that it has made an unequivocal, express waiver of its immunity. See Lane v. Pena, 518 U.S. 187, 192, 116 S.Ct. 2092, 135 L.Ed.2d 486 (1996).
While the Federal Government has made a limited waiver of sovereign immunity, under the FTCA, it has done so only for those cases in which a private person would be liable under the “law of the place” in which the claim arose. See 28 U.S.C. § 1346(b)(1).
In this case, the “law of the place” is the law of the state of North Carolina. Because EMTALA is a federal statute, it does not qualify as the “law of the place” for purposes of the FTCA. Moreover, as its text plainly shows, EMTALA itself makes no mention of the United States government and contains no “unequivocally expressed” waiver of sovereign immunity. Therefore, the United States has not waived its immunity from suits brought under EMTALA and Williams must state her claim, as required by the FTCA, under North Carolina law. Though unjustly so, *178a private person or hospital may not be held liable, under the laws of North Carolina, for denying emergency care, on the basis of race, to a person in need of such care. For this reason alone, the United States may not be held liable for denying emergency treatment to Williams’ deceased.
While this initial reasoning is sufficient basis upon which to affirm, the majority goes beyond this reasoning to discuss why, even if it were not immune from suits brought under EMTALA, the United States could not be held liable thereunder, in this ease, because the Cherokee Indian Hospital is governed by the Indian Health Care Improvement Act (“IHCIA”). I do not agree with this reasoning, because there is no language, in the IHCIA or elsewhere, that exempts an Indian hospital that is also a “participating hospital”1 under EMTALA from the emergency-care duties imposed upon it by EMTALA.
EMTALA requires that, in emergency situations, participating hospitals must provide stabilizing treatment or necessary transfer services to “any individual ... [that] comes to a hospital” and is determined to be in need of emergency care. See 42 U.S.C. § 1395dd(b)(l) (emphasis added). While the IHCIA bars Indian hospitals from providing medical care to non-Indian individuals as a general matter, this exclusion is expressly limited, by the terms of the IHCIA, to non-emergency situations. Specifically, the IHCIA provides that, notwithstanding limitations imposed elsewhere in the Statute, Indian hospitals “may provide health services under this subsection to ... [otherwise ineligible] individuals ... in order to ... achieve stability in a medical emergency. ...” 25 U.S.C. § 1680c(c)(l) (emphasis added).
In this case, the Cherokee Indian Hospital receives Medicare funding and is therefore a “participating hospital” under EM-TALA. As a participating hospital under EMTALA, the Cherokee Indian Hospital has an absolute duty to provide medical or transport services to any individual, Indian or non-Indian, in need of emergency care. The Cherokee Indian Hospital is also an administrative entity within the Indian Health Service, and is therefore governed by the Indian Health Care Improvement Act. As a hospital governed by the IHCIA, the Cherokee Indian Hospital has an absolute right to provide services to a non-Indian individual, so long as the individual is in need of emergency care. Because EMTALA requires it to do so and the IHCIA allows it to do so, these Statutes, together, place the Cherokee Indian Hospital under a duty to provide care in emergency situations to all individuals in need of stabilizing care, irrespective of race. Moreover, this duty to provide emergency medical care is not a matter of discretion, because it is clearly mandated by EMTA-LA.
Had the Federal Government chosen to waive its immunity from suit under EM-TALA, the United States could have been held liable for the breach of duty that was alleged to have occurred in this case. Unfortunately for Williams, the Government has not waived its immunity from suit under EMTALA. Therefore, at least in the state of North Carolina,2 such a breach *179of statutory duty on the part of a federal hospital, however morally repugnant, remains beyond reproach in the courts.
For these reasons, I am not able to join the majority’s reasoning that hospitals governed both by EMTALA and the IH-CIA are under no duty to provide emergency medical care to non-eligible patients. However, I concur in the balance of the majority opinion, as well as in the result.

. A hospital is a "participating hospital” under EMTALA if it receives Medicare funding. See 42 U.S.C. § 1395dd(e)(2). In this case, as noted in the majority opinion, the United States concedes that the Cherokee Indian Hospital receives Medicare funding and is therefore a "participating hospital” under EMTALA.


. As discussed, the duty to provide emergency care to all persons in need, irrespective of race, may not be enforced under the FTCA as against any federally-run hospital in North Carolina, because, in the state of North Carolina, no state-law basis exists upon which to bring such a claim. If the common or statutory law of a state did, however, recognize a cause of action against a private person or hospital for a breach of duty to provide medical care in an emergency situation, a person aggrieved by a federal entity for breach of that duty could bring a suit against the federal entity in that state. In such a case, the Gov*179ernment would have waived its immunity from such a suit under the FTCA.